DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the after final reconsideration filed on 5/3/2021.

Election/Restrictions
Upon further consideration, examiner hereby withdraws the last final office action mailed on 12/3/2020. In view of found prior art and the request for consideration, the finality mailed on 12/3/2020 is hereby withdrawn.

This application is in condition for allowance except for the following formal matters: 
IN THE CLAIM
	Re. claim 1: The phrase “a method of supplying electrical power from a rigid power supply PCB to a rigid power receiving PCB” as recited in lines 4-5 appears to be --a method of supplying electrical power from a rigid power supply PCB in the array to a rigid power receiving PCB in the array--.
	Re. claim 27: The phrase “where the at least one sensor comprises a temperature sensor (500A)” as recited in lines 1-2 appears to be --where the at least one sensor comprises a temperature sensor--.

Claims 11-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration with applicant’s arguments, examiner agrees with the applicant’s counsel that the prior art of record of Biver fails to disclose the claimed invention such as a process for transmitting a supply voltage from the rigid power supply PCB, in the rigid-flex printed circuit board (PCB) array including a plurality of rigid PCBs and a flexible PCB, wherein the flexible PCB is formed into a network of flexible connectors interconnecting the rigid PCBs, to the rigid power receiving PCB over at least two power supply paths. Biver teaches a process for connecting from the rigid power supply PCB to the rigid power receiving PCB. However, Biver silent the rigid-flex printed circuit board (PCB) array including a plurality of rigid PCBs and a flexible PCB, wherein the flexible PCB is formed into a network of flexible connectors interconnecting the rigid PCBs. Also, Biver silent supplying a voltage from the rigid power supply PCB to the rigid power receiving PCB over at least two power supply paths, wherein the at least two power supply paths includes a first power supply path and a second power supply path, each of the first and second power supply paths comprising one or more flexible connectors. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Response to Arguments
Applicant’s arguments, filed on 5/3/2021, with respect to claims 11-28 have been considered and are persuasive.  The finality mailed on 12/3/2020 is hereby withdrawn.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729